684 S.E.2d 38 (2009)
363 N.C. 588
STATE of North Carolina
v.
Quintis Travon SPRUIELL.
No. 253P09.
Supreme Court of North Carolina.
August 27, 2009.
M. Gordon Widenhouse, Chapel Hill, for Quintiss Travon Spruiell.
Ronald M. Marquette, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed on the 20th of June 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."